 


 HCON 67 ENR: Authorizing the use of the Capitol Grounds for the District of Columbia Special Olympics Law Enforcement Torch Run.
U.S. House of Representatives
2011-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 67 
 
 
September 8, 2011 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the Capitol Grounds for the District of Columbia Special Olympics Law Enforcement Torch Run. 
 
 
1.Authorization of use of the Capitol grounds for DC Special Olympics Law Enforcement Torch RunOn September 30, 2011, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate may jointly designate, the 26th Annual District of Columbia Special Olympics Law Enforcement Torch Run (in this resolution referred to as the event) may be run through the Capitol Grounds as part of the journey of the Special Olympics torch to the District of Columbia Special Olympics summer games.  2.Responsibility of Capitol Police BoardThe Capitol Police Board shall take such actions as may be necessary to carry out the event.  
3.Conditions relating to physical preparationsThe Architect of the Capitol may prescribe conditions for physical preparations for the event.  4.Enforcement of restrictionsThe Capitol Police Board shall provide for enforcement of the restrictions contained in section 5104(c) of title 40, United States Code, concerning sales, advertisements, displays, and solicitations on the Capitol Grounds, as well as other restrictions applicable to the Capitol Grounds, in connection with the event.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
